EXHIBIT 31.1 CERTIFICATION I, Gary C. Evans, certify that: 1. I have reviewed this annual report on Form 10-K/A of Magnum Hunter Resources Corporation; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. March 15, 2011 /s/ Gary C. Evans Gary C. Evans Chairman of the Board and Chief Executive Officer
